Hall, Judge.
The defendant was indicted, convicted and sentenced to 9 years for robbery by use of an offensive weapon. There was evidence that the defendant and the co-defendant entered the place where the victim was working, the co-defendant held a gun and said to the victim, “Give me the money or I’ll kill you”; the victim took money out of the cash register and handed it to the defendant; the co-defendant told the defendant to get the victim’s purse (which was on her desk and contained about $37); the defendant took the purse and he and the co-defendant left with the money and the purse. The evidence supported the conviction. Code § 26-501.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.